Citation Nr: 1534159	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for shortness of breath (claimed as a lung disorder), to include unilateral diaphragmatic palsy, and to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  He had additional service in the Army National Guard, including a period of active duty for training (ACDUTRA) from June 1995 to August 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for unilateral diaphragmatic palsy (claimed as a lung condition). 

The Board remanded the instant matter in August 2013 and October 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 remand, the Board ordered that a VA examination be conducted to respond to certain inquiries.  While an addendum medical opinion was entered in October 2014, it did not respond to the questions posed in the Board's remand, including whether the Veteran's respiratory condition could be attributed to an undiagnosed illness.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   


Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the June 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by appropriate examiner.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report/addendum opinion should include discussion of the Veteran's documented history and lay assertions.

The examiner is asked to address the following:

a) Are the Veteran's respiratory complaints (including shortness of breath) attributable to a known diagnosed disability, to include unilateral diaphragmatic palsy?

b) If so, is it at least as likely as not (50 percent or greater probability) that the lung disorder had its clinical onset during active service or is related to any in-service disease, event, or injury during the active military service?

c) If the Veteran's symptoms of shortness of breath cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

The complete rationale for ALL opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide any requested opinion(s) without resorting to speculation, the examiner must provide an explanation for the basis of that determination.
 
2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




